Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Oath/Declaration
3.	Oath/Declaration as file 08/24/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US 2009/0160477 (Hereinafter Agarwal) in view of de Jesus et al. US 2013/0181525 (Hereinafter de Jesus).
Regarding claim 1, Agarwal teaches a test and measurement circuit (Fig. 1B; test integrated circuit, voltage measurement circuit), comprising: 
a capacitor ([0023-0025]; capacitors) in parallel with a device under test ([0017-0021]; DUT); 
a direct current voltage source ([0017-0022]; voltage source) configured to charge the capacitor ([0023-0025]; capacitors); 
Agarwal does not specifically teach a pulse generator configured to generate a pulse for testing the device under test; and a sensor for determining a current in the device under test.
However, de Jesus does teach a pulse generator (Fig. 1; pulse generator system; 100) configured to generate a pulse for testing the device under test ([0025]; device under test); and a sensor ([0037]; controller) for determining a current in the device under test ([0025]; device under test).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Agarwal by implementing the teachings of de Jesus regarding a pulse generator configured to generate a pulse for testing the device under test; and a sensor for determining a current in the device under test; in order to “…perform a charging process using a high current received from a first power supply…receive a step signal through a gate driver for controlling a repetition rate of the inductive storage device charging process and a pulse repetition frequency (PRF) of an output pulse” (See de Jesus; Abstract).
Regarding claim 2, the combination of Agarwal and de Jesus teaches the test and measurement circuit of claim 1, wherein de Jesus further teaches wherein the capacitor ([0020, 0024; capacitors) discharges when the pulse causes the current to flow in the device under test ([0025]; device under test) and the sensor ([0037]; controller) determines the current in the device under test as the capacitor discharges ([0020, 0024; capacitors).
Regarding claim 3, the combination of Agarwal and de Jesus teaches the test and measurement circuit of claim 1, wherein de Jesus further teaches wherein the pulse generator is configured to generate the pulse at a predetermined voltage (Fig. 1; pulse generator system; 100). 
Regarding claim 4, the combination of Agarwal and de Jesus teaches the test and measurement circuit of claim 1, wherein Agarwal further teaches wherein the direct current voltage source charges the capacitor  ([0023-0025]; capacitors) to a predetermined level based on the device under test ([0017-0022]; voltage source, DUT).
Regarding claim 5, the combination of Agarwal and de Jesus teaches the test and measurement circuit of claim 1, wherein de Jesus further teaches wherein the pulse is received at a control terminal of the device under test (Fig. 1; pulse generator system; 100).
Regarding claim 6, the combination of Agarwal and de Jesus teaches the test and measurement circuit of claim 1, wherein de Jesus further teaches further comprising a switch ([0023-0030]; MOSFET switch), wherein the switch is configured to receive the pulse from the pulse generator to discharge the capacitor (Fig. 1; pulse generator system; 100).
Regarding claim 7, the combination of Agarwal and de Jesus teaches the test and measurement circuit of claim 6, wherein de Jesus further teaches wherein the pulse (Fig. 1; pulse generator system; 100) is received at a control terminal of the switch ([0023-0030]; MOSFET switch).
Regarding claim 8, the combination of Agarwal and de Jesus teaches the test and measurement circuit of claim 1, wherein de Jesus further teaches wherein the sensor comprises a resistor ([0025]; resistance).
Regarding claim 9, the combination of Agarwal and de Jesus teaches a test and measurement instrument (Agarwal; Fig. 1B; test integrated circuit, voltage measurement circuit), comprising: the measurement circuit of claim 1 (See rejection of claim 1); and a measurement device configured to measure the current through the sensor (de Jesus; [0037]; controller).
Regarding claim 10, the combination of Agarwal and de Jesus teaches the test and measurement instrument of claim 9, wherein the measurement device (Agarwal; Fig. 1B; test integrated circuit, voltage measurement circuit) is further configured to measure a voltage of the device under test (Agarwal; [0017-0021]; DUT) simultaneously with measuring the current through the sensor (de Jesus; [0037]; controller), wherein the measured current through the sensor (de Jesus; [0037]; controller) substantially represents the current in the device under test (de Jesus; [0025]; device under test).
Regarding claim 11, Agarwal teaches a method (Fig. 1B; test integrated circuit, voltage measurement circuit) for characterizing a device under test ([0017-0021]; DUT), comprising: 
charging a capacitor ([0023-0025]; capacitors) by a direct current voltage source ([0017-0022]; voltage source); 
Agarwal does not specifically teach generating a pulse by a pulse generator for testing the device under test; and measuring a current through the device under test based on the pulse.
However, de Jesus does teach generating a pulse by a pulse generator (Fig. 1; pulse generator system; 100)  for testing the device under test ([0025]; device under test); and measuring a current ([0037]; controller) through the device under test based on the pulse (Fig. 1; pulse generator system; 100).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Agarwal by implementing the teachings of de Jesus regarding generating a pulse by a pulse generator for testing the device under test; and measuring a current through the device under test based on the pulse; in order to “…perform a charging process using a high current received from a first power supply…receive a step signal through a gate driver for controlling a repetition rate of the inductive storage device charging process and a pulse repetition frequency (PRF) of an output pulse” (See de Jesus; Abstract).
Regarding claim 12, the combination of Agarwal and de Jesus teaches the method of claim 11, wherein de Jesus further teaches wherein the capacitor discharges ([0020, 0024; capacitors) when the pulse is received at the device under test ([0025]; device under test) and the method further includes measuring the current ([0037]; controller) through the device under test as the capacitor discharges ([0020, 0024; capacitors).
Regarding claim 13, the combination of Agarwal and de Jesus teaches the method of claim 11, wherein de Jesus wherein the pulse is generated at a predetermined voltage (Fig. 1; pulse generator system; 100).
Regarding claim 14, the combination of Agarwal and de Jesus teaches the method of claim 11, wherein Agarwal further teaches wherein the direct current voltage source charges the capacitor to a predetermined level based on the device under test ([0017-0022]; voltage source, DUT).
Regarding claim 15, the combination of Agarwal and de Jesus teaches the method of claim 11, wherein de Jesus further teaches further comprising receiving the pulse at a control terminal of the device under test (Fig. 1; pulse generator system; 100).
Regarding claim 16, the combination of Agarwal and de Jesus teaches the method of claim 11, wherein de Jesus further teaches further comprising receiving the pulse from the pulse generator at a switch ([0023-0030]; MOSFET switch) to discharge the capacitor (Fig. 1; pulse generator system; 100).
Regarding claim 17, the combination of Agarwal and de Jesus teaches the method of claim 16, wherein de Jesus further teaches wherein the pulse (Fig. 1; pulse generator system; 100) is received at a control terminal of the switch ([0023-0030]; MOSFET switch).
Regarding claim 18, the combination of Agarwal and de Jesus teaches the method of claim 11, wherein de Jesus further teaches wherein the current is measured using a resistor in series with the device under test ([0025]; resistance).
Regarding claim 19, the combination of Agarwal and de Jesus teaches the method of claim 18, wherein de Jesus further teaches wherein the current is measured through the resistor as the capacitor discharges ([0025]; resistance).
Regarding claim 20, the combination of Agarwal and de Jesus teaches the method of claim 19, wherein Agarwal further teaches further comprising measuring a voltage of the device under test simultaneously with measuring the current (Fig. 1B; test integrated circuit, voltage measurement circuit).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuevas et al. US 2005/0128655 - The generator circuit has a current source for applying current to a device under test (DUT) and a controlled current shunt for shunting current from the DUT.
Hashimoto US 2011/0018559 - The apparatus has power supply unit (30) that generates power supply electric current supplied to a to-be-tested device.
Mitsuhashi US 2008/0116899 - The test apparatus includes a signal provision section (10), input section (26), periodic pulse generating section (40), converting section (50), analog to digital converter (22), pulse width calculating section (82), and adjusting section (86).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867